Citation Nr: 1735794	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD), in excess of 50 percent prior to June 18, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981 and from November 2002 to October 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2014 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  For the entire rating period, psychiatric symptoms and impairment due to service-connected bipolar disorder and PTSD more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood. 

2.  For the entire rating period, the Veteran has been unable to secure or follow gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a 70 percent rating, but no more, for an acquired psychiatric disorder, to include bipolar disorder and PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Rating for an Acquired Psychiatric Disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial rating assigned for PTSD by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  

Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  Based on the evidence of record, a staged rating is not warranted for PTSD.  While the RO assigned an initial staged rating for the service-connected acquired psychiatric disorder, it is not factually ascertainable, based on the evidence of record, that an increase in disability had occurred, and instead, the weight of the evidence shows that the higher assigned 70 percent rating is warranted for the entire appeal period.  

The Veteran is in receipt of a 50 percent rating under DC 9411 for an acquired psychiatric disorder, to include bipolar disorder and PTSD prior to June 18, 2014, and a 70 percent rating thereafter.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013).  "A veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning. Richard v. Brown, 9 Vet. App. 266, 267 (1997).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).

The Veteran contends that a higher initial rating is warranted for his psychiatric disorder.  Service connection for an acquired psychiatric disorder was granted from April 29, 2010, and a higher initial 70 percent rating was granted from June 18, 2014, the date of the most recent VA psychiatric examination.  

While the RO granted an initial staged rating in this case, the record shows that there were no earlier examinations conducted or any other evidence during the relevant appeal period from April 29, 2010, to June 18, 2014, nor does the weight of the evidence demonstrate that symptoms of an acquired psychiatric disorder changed in severity over the course the appeal to warrant a staged rating.  

After a review of all the evidence, lay and medical, for the entire rating period, the Veteran's psychiatric symptoms and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, to warrant a 70 percent rating for the entire initial rating period on appeal.

Specifically, VA treatment records identify a history of bipolar disorder and show that the Veteran had fluctuating levels of impairment due to his disability consistent with his diagnosis.  An October 2009 VA psychology evaluation, dated just prior to the appeal period, included clinical psychiatric testing and showed that he had a diagnosis of bipolar disorder and PTSD with a GAF score of 45, indicating serious symptoms or serious impairment in social or occupational functioning.  

SSA records show that the Veteran was considered to be disabled since June 30, 2011, due to both degenerative disc disease of the lumbar spine and a bipolar affective disorder.  An SSA psychiatric evaluation completed in July 2011 identified a diagnosis of bipolar disorder with moderate limitations in carrying out complex instructions, in ability of socialize, and with relating appropriately to coworkers and supervisors.  At that time, he had an estimated GAF of 70, indicating mild impairment in overall functioning.  

A second mental health capacity assessment completed by Dr. W.K. in May 2012, however, identified marked impairments in the ability to remember and carry out detailed instructions, to maintain attention and concentration for extended periods, to perform activities within a schedule and maintain regular attendance, to complete a normal work schedule, and to get along with coworkers.  The Veteran had also extreme difficulties in the ability to respond appropriately to changes in the work setting and was noted to become very impulsive when manic.  

A September 2012 VA mental health treatment note showed that the Veteran reported life-long problems with anger and mood swings.  He had a history of violence, but his wife reported that his medications helped control his anger issues.  She reported that he continued to have poor judgement and that she controlled the bank account.  A mental status examination showed no impairment in thought process or content, and judgement and insight were fair.  He was assessed with bipolar disorder, with a GAF score of 50, indicating serious symptoms or serious impairment in social or occupational functioning.  

A June 2014 VA examination identified a diagnosis of bipolar disorder resulting in occupation and social impairment in most areas, such as work, school, family relations, judgement, thinking and mood.  A history taken during examination shows that the Veteran had been married for 31 years, but was separated from his wife, and they lived in separate residences.   He noted that although he and his wife were separated, they continued to support one another as friends and companions.  He lived with his adult son who had Asperger's syndrome.  He also had a military friend whom he would visit at is shop.  

He was last employed in 2011, and reported that he quit working because of his degenerative disc disease.  Identified psychiatric symptoms included depressed  mood; circumstantial, circumlocutory or stereotyped speech; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective work relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Board finds that for the entire appeal period, the weight of the evidence shows that the Veteran's bipolar disorder and PTSD results in occupation and social impairment in most areas, such as work, school, family relations, judgement, thinking and mood, consistent with findings from the June 2014 VA examination.  There is no indication that his disability had changed in severity since the date of his April 2010 claim.  Findings from an earlier VA psychiatric evaluation dated just prior to his claim and findings from a September 2012 VA mental health treatment note identified GAF scores consistent with serious symptoms or serious impairment in social or occupational functioning consistent with a 70 percent rating.  

While a July 2011 SSA psychiatric evaluation identified a GAF score of 70 indicating mild impairment, the assessed score is inconsistent with the other evidence of record, including findings from a later May 2012 assessment completed by Dr. W.K. which identified marked impairments in various areas of occupational functioning.  

The June 2014 VA examination shows that the Veteran exhibited symptoms similar to those described for both 50 percent and 70 percent ratings.  He was also stated to have intermittent inability to perform activities of daily living, which is a symptom described for the next higher 100 percent rating; however, the disability picture exhibited by the Veteran more nearly approximates the criteria for a 70 percent rating based on his degree of occupational and social impairment.  

Resolving the benefit of the doubt in the Veteran's favor, for the entire rating, the severity of the psychiatric symptoms due to bipolar disorder and PTSD more nearly approximate the criteria for a higher 70 percent rating under DC 9411.

Next, the Board has reviewed all the evidence of record, lay and medical and finds that the evidence has not met or more nearly approximated the criteria for a higher 100 percent rating at any time during the rating period.  While the Veteran was noted to have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, his bipolar disorder and PTSD did not result in total occupational and social impairment, as indicated for a higher 100 percent rating, and his symptoms and his overall disability picture more closely approximates the criteria as described for a 70 percent rating.  

While the Veteran had significant occupational impairment, he did not have total occupational and social impairment and still maintained a relationship with his wife, lived with his son, and had a friend with whom he visited.  Additionally, while he had been unemployed since 2011, this was reported to be due in large part to his lumbar spine disability at the time of the June 2014 VA examination.  Moreover, his psychiatric symptoms are not of a similar severity to symptoms described for a 100 percent rating.  For these reasons, an acquired psychiatric disorder does not more nearly approximate the rating criteria for a 100 percent evaluation under DC 9411.  

TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

As an initial matter, service connection for an acquired psychiatric disorder was granted pursuant to a May 2016 rating decision, subsequent to the appeal for a TDIU.  There is no indication that a TDIU was raised in conjunction with the higher initial rating claim which came later on appeal.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).

Pursuant to the rating decision above, the Board has granted a 70 percent rating for an acquired psychiatric disorder.  The Veteran is additionally service-connected for lumbar spine degenerative arthritis, rated as 20 percent disabling, left lower extremity sciatic radiculopathy, rated as 10 percent disabling, and tinnitus, rated at 10 percent disabling.  Thus, for the entire rating period, he has met the schedular criteria for a TDIU.  Therefore, application of a TDIU is appropriate so long as the severity of the service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to his service-connected disabilities.  For the entire appeal period, he has not been able to secure and follow gainful employment due to service-connected disabilities. 

With regard to the Veteran's educational and employment history, an May 2014 Veteran's Application for Increased Compensation Based on Individual Unemployability shows that he was last worked full time in May 2011 as a machine operator.  He additionally identified having a high school education.  

SSA records indicate that the Veteran has been completely disabled since at least June 2011 due to a service-connected lumbar spine disability and his service-connected psychiatric disorder.  This was based on medical opinions associated with SSA records, to include a July 2012 evaluation by Dr. T.S. which indicated, based on his history and examination, that the Veteran was disabled from physical work because of his low back pain, and he had enough bipolar symptoms to warrant disability.  

A mental health capacity assessment completed by Dr. W.K. in May 2012 identified marked impairments in several areas with regard to occupational functioning, to include the ability to remember and carry out detailed instructions, to maintain attention and concentration for extended periods, and to perform activities within a schedule and maintain regular attendance, to complete a normal work schedule, and to get along with coworkers.  He had extreme difficulties in the ability to respond appropriately to changes in the work setting, and was noted to become very impulsive when manic.  A vocational assessment associated with SSA records indicates that the Veteran was incapable of performing any past relevant work.  

A June 2014 VA examination identified occupational and social impairment in most areas, such as work, school, family relations, judgement, thinking and mood due to a service-connected psychiatric disorder, and the Veteran was noted to have impairments to occupational functioning which included difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective work relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living.  A July 2014 VA orthopedic examiner indicated, with respect to the Veteran's functional impairment due to his spine disability, that he would not recommended heavy lifting, repeated bending, repeated climbing of stairs, work with repeated climbing into or out of trucks, or prolonged sitting or standing for more than 20 to 30 minutes per hour.

The weight of the evidence shows that the Veteran is unable to work due to his service-connected lumbar spine disability with radiculopathy and his psychiatric disorder and he was determined by both SSA to be medically disabled from work due to his service-connected disabilities based on the cited medical evidence.  The June 2014 VA examinations tend to support this finding.  Accordingly, the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities.  For these reasons and resolving reasonable doubt in his favor, a TDIU is warranted for the entire period on appeal. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued July 2010 and September 2010 preadjudicatory notice to the Veteran which addressed his initial claim for service connection.  Initial rating claims are considered to be "downstream" issues from the original grant of service connection and VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim. VAOPGCPREC 8-2003.    

Because this decision constitutes a full grant of the benefits sought on appeal with regard to a TDIU, no further discussion regarding VCAA notice or assistance duties is required with regard to that claim. 

The Board finds that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements, VA treatment records, Social Security Administration records, and VA examinations.  The Veteran was afforded a VA examination to address his psychiatric disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the June 2014 VA examination obtained is adequate for rating purposes.  The examination included complete psychiatric evaluation of the Veteran and addressed all the relevant rating criteria.  While he contends that in his substantive appeal that his Social Security award was not addressed in a statement of the case, a review of the August 2016 statement of the case shows that SSA records were listed as being in evidence, and were thus reviewed, and issuance of an additional supplemental statement of the case is not necessary to ensure due process.  Accordingly, VA has fulfilled the duties to notify and assist.


ORDER

For the entire rating period, an initial 70 percent rating, but no more, is granted for a service-connected acquired psychiatric disorder, to include bipolar disorder and PTSD, subject to the law and regulations governing the payment of monetary benefits. 

A TDIU is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


